Citation Nr: 1130015	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  98-06 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral foot disorder characterized by corns and calluses.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1950 to March 1954.

This appeal came before the Board of Veterans' Appeals (Board) from a December 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, determined that claims of entitlement to service connection for bilateral hearing loss disability, a foot disorder, and tinnitus were not well grounded.  In November 1999, the Board affirmed the denial of service connection for bilateral hearing loss disability, a foot disorder, and tinnitus; however, in a February 2001 order, the United States Court of Appeals for Veterans Claims (Court) vacated the Board decision.

This appeal also arises from March 2003 and March 2004 RO rating decisions that proposed to sever and then severed service connection for asbestosis with severe combined ventilatory impairment and mild room air hypoxia.

In August 1998, the Veteran testified before a Hearing Officer at the RO (RO hearing), and in June 2005, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (Videoconference hearing); copies of these transcripts have been associated with the record.   

In a September 2005 decision, the Board determined that severance of service connection for asbestosis with severe combined ventilatory impairment and mild room air hypoxia had been proper and also denied service connection for bilateral hearing loss disability, tinnitus, and for a bilateral foot disorder characterized by corns and calluses.  In March 2007, however, the Court vacated that decision and remanded it for re-adjudication consistent with instructions set forth in a February 2007 Joint Motion for Remand.

In December 2007, the Board determined that the severance of service connection for asbestosis had been improper, and remanded the issues of service connection for hearing loss, tinnitus, and a bilateral foot disorder, characterized by corns and calluses.  These issues are again before the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss disability and for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

Competent and credible lay evidence of record demonstrates that the Veteran's current bilateral foot disorder, corns and calluses, has been symptomatic since active duty.


CONCLUSION OF LAW

Bilateral corns and calluses of the feet were manifested during active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

The Board is required to include in its decision a written statement of the reasons or bases for its findings and conclusions on all material issues of fact and law presented on the record; that statement must be adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate informed review by the Court.  See U.S.C. Section 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995), Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  Additionally, the Board must consider all theories of entitlement raised by the record.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran in this case has claimed that he has a bilateral foot disorder which began during service.  The Veteran has consistently provided lay evidence, in numerous written submissions and in his testimony at his August 1998 RO hearing and his June 2005 Videoconference hearing, that he began having calluses and corns on his feet, as a result of the shoes he was provided with that were too small.  He has indicated that while he was on the USS Piedmont, he would go to the doctor who would cut his calluses off of his feet, and that the doctor showed him how to do it himself, with a knife.  He contended that he trimmed them himself for years after leaving the military.  The Veteran also indicated that the condition had persisted since his discharge from service.  

It appears that the Veteran's service treatment records are incomplete, since his separation Report of Medical History is missing from the file.  His service treatment records do reflect that he was diagnosed with flat feet upon entrance into active duty, in November 1950, and that the condition had not caused him any discomfort.  There is no other indication in the remainder of the service treatment records in the claims file that he had any foot problems. His March 1954 separation Report of Medical Examination shows that he was found to have normal feet.  

Private medical records from Hinds General Hospital in Jackson, Mississippi show that, in May 1975, the Veteran was found to have corns and calluses on both his feet and that he had excision of the right third metatarsal head and partial phalangectomies of the fourth and fifth toes on the left.  At that time, the Veteran reported that he had corns on both feet since he was in the Navy 25 years before.

An October 1996 VA general medical examination report shows that the Veteran had corns and calluses on both feet.

A September 1997 VA feet examination report reflects that the Veteran reported that, in the late 1970's the Veteran underwent removal of the third metatarsal head and that he complained of corns on the right and left fifth toes and calluses on the bottom of both feet.  He indicated that the corns and calluses constantly hurt.  

Upon examination, the Veteran had a hard corn on the lateral aspect of the fifth toe, and a thin callous beneath the second metatarsal head on the left, and thin calluses beneath the second and fifth toes, and a hard corn on the lateral aspect of the fifth toe.  X-rays revealed that 80 to 90 percent of the head of the third metacarpal had been surgically removed, that he has a small spur on the hypertrophic bone on the plantar surface of the right calcis, and that there was no evidence of pathology.

A December 2001 VA medical opinion shows that the examiner reviewed the Veteran's claims file, and noted that the only mention of foot problems in the Veteran's service treatment records was a notation in 1950 showing that he had flat feet.  The examiner noted that he had seen the Veteran in 1996 and 1997 and that he had corns and calluses on both feet at that time.  He also noted that sometime during the late 1970's or early 1980's, the Veteran had partial excision of the right third metatarsal head for a callus beneath that head.  The examiner concluded, on the basis of the claims file and the Veteran's service treatment records, that his corns and calluses had their origin during his military duty.

A July 2010 VA feet examination shows that the Veteran complained of calluses on both feet, worse on the right foot than on the left foot, that required constant shaving to keep them from being so painful that it limited his ability to stand or walk without severe pain.  The examiner gave the impression of bilateral calluses.  He indicated that the Veteran's service treatment records were reviewed and he could find no evidence of the Veteran being treated for calluses on his feet.  He acknowledged that it was noted that he had bilateral flat feet, but that there was no comment concerning the evidence of the calluses.  No other clinical information was able to be obtained until 1975, when it was noted that he had surgery on his feet, for possible remedy of the calluses.  The Veteran had stated that the surgery was not successful, and he continued to treat his calluses by removing them himself.  Therefore, the examiner opined, in light of the fact that he had no clinical evidence either in his service treatment records or subsequent to his service in 1975, which was approximately 21 years post discharge, he could not state that the Veteran's bilateral calluses were at least as likely as not the result of the wearing of too small shoes while in the service in the early 1950's without resorting to mere speculation.

The Board finds that, based on the evidence of record, and resolving all reasonable doubt in favor of the Veteran, service connection is warranted for the Veteran's bilateral foot condition.

The medical evidence of record clearly shows that the Veteran has a current diagnosis of calluses and corns of both feet, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his bilateral foot disability to service.  

With regard to medical evidence, the Board notes that there is no competent medical evidence of record which supports or provides evidence against the Veteran's claims.  While the Veteran's service treatment records reflect that he was found to have flat feet, this notation was on his entrance examination, where it was also noted that this disorder was not problematic.  The remainder of the Veteran's service treatment records do not reflect any treatment for or diagnosis of bilateral calluses or corns on his feet; however, his separation Report of Medical History is not in the claims file, making it evident that the Veteran's service treatment records are not complete.  

The Veteran underwent four VA examinations of the feet since his separation from service, only two of the examiners provided etiological opinion.  Both of these VA examiners, who provided the December 2001 and July 2010 examinations, opined that the Veteran's corns and calluses on both feet were not due to service, based on the absence of medical evidence showing treatment in service and in the years following service.  However, neither of these examiners discussed the Veteran's lay statements describing his in-service symptoms or the fact that he self-treated this condition for years following service.  The Board notes that, if an examiner renders a negative opinion based on the absence of treatment or complaints in service or since service, and there is competent lay evidence of in service incurrence or continuity of symptomatology since service, and the Board has found the lay evidence credible; then the opinion is based on an inaccurate factual premise because there is evidence of in service complaints and/or post service complaints.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As will be discussed in detail below, the Board has found that the Veteran's lay statements concerning the onset of his bilateral corns and calluses of his feet are credible.  For these reasons, these medical opinions are not considered competent medical evidence.   

In fact, for the reasons set out below, the Board finds that the Veteran's statements are credible and provide a basis for entitlement to service connection based on continuing symptomatology since service.  A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337.

The Board notes there that the Veteran's bilateral foot calluses and corns was not "noted" in service; however, it has also been established that his service treatment records are not complete. 

The Veteran has consistently reported that he began having problems with calluses and corns on his feet while in service.  The Board notes that he is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  His foot disorder falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his bilateral foot disorder.  

As noted above, however, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

The Board finds that the Veteran's reports of in-service problems with corns and calluses are credible.  The Veteran has consistently reported that the onset of his calluses and corns was while he was in service, and that he learned to treat them himself by cutting them off with a knife.  Even in 1975, when he was undergoing surgery on his feet and there was no showing of interest in his statements, he reported that he had corns and calluses since service.  In fact, the Veteran has never reported anything else with regard to his bilateral foot disorder.  For these reasons, the Board finds the Veteran's reports that his bilateral calluses and corns of his feet are credible.  Therefore, based on the fact that credible and competent lay evidence reflects a showing of continuing symptomatology of corns and calluses of both feet since active duty, service connection is warranted.  Savage.

As such, resolving all reasonable doubt in favor of the Veteran, service connection for bilateral calluses and corns of his feet granted.  





ORDER

Service connection for a bilateral foot disorder characterized by corns and calluses is granted.


REMAND

At his RO and Videoconference hearings, the Veteran contended that he had bilateral hearing loss and tinnitus due to noise exposure while he was in the National Guard and during active duty while on a ship in the Navy.  He has indicated he was exposed to artillery fire and was not provided any ear protection.

The Board notes that, in its December 2007 remand, the RO was instructed to provide the Veteran with a VA audiological examination, to determine whether the Veteran's hearing loss or tinnitus was related to service.  The examiner was asked to review the pertinent evidence in the claims file, examine the Veteran to determine the nature and etiology of bilateral high frequency sensorineural hearing loss disability and tinnitus, and to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current bilateral hearing loss and his tinnitus were caused by active service.  The physician should was instructed to offer a rationale for any conclusion.  

The Veteran was provided with an audiological examination and an ear disease examination in July 2010.  The audiologist referred the etiological opinion to the VA examiner who provided the ear diseases examination.  This examiner noted that he had examined the Veteran in 1996 and again in 2001, and that, during those examinations, the Veteran had not given him any history of having been exposed to artillery in the National Guard or that he had been exposed to noise while on active duty.  The examiner also noted that his 2001 examination opinion was that he was unable to state that the Veteran's hearing loss was a result of noise exposure in the military without resort to mere speculation.  The examiner noted that the Veteran described that, after leaving active duty, he had noise exposure due to his employment, working in an industrial plant from his discharge until 1996.  The examiner opined that based on the facts given from the Veteran had review of his claims file, it was still his impression that he could not state that the Veteran's hearing loss was a result of military noise exposure.  He noted that his bilateral hearing loss could well represent noise exposure from an occupational hazard for a long period of time during post-service years.  

The Board finds that additional clarification of this opinion is necessary for the following reasons.  First, the examiner did not provide an opinion with regard to the Veteran's tinnitus.  Second, the examiner stated that the Veteran had not previously related that he had noise exposure during service.  However, the Veteran has now related that he had noise exposure while in service, and for the purposes of this examination, his reports of noise exposure should be taken as credible.  In addition, the examiner concluded that he could not state that the Veteran's hearing loss was related to service; however, this was not the standard that he was asked to provide.  As noted above, the Board's remand instructions were to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss and tinnitus were related to service, not to state with certainty.  As such, the Veteran's claims file should be returned to the examiner in order for him to provide an opinion with regard to the Veteran's hearing loss and tinnitus which discusses the Veteran's lay statements that these conditions                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    began during service, to provide an opinion using the correct standard.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ should make arrangements for the Veteran's claims file to be returned to the examiner who provided the July 2010 audiological examination, to provide an opinion as to whether the Veteran's bilateral hearing loss and tinnitus is a result of any incident in service or began to manifest during service, taking the Veteran's lay statements regarding the in-service onset of his hearing loss and tinnitus as credible and using the correct standard of proof as set out below.  The claims file and this remand must be made available to the examiner(s) for review of the pertinent evidence in connection with rendering the required opinion, and the report(s) should so indicate.  

The audiological examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's bilateral hearing loss and tinnitus are a result of any incident in service or began to manifest during service or are etiologically related to the Veteran's active duty service in any way.  For the purposes of rendering the required opinion, the examiner should take the Veteran's statements regarding the in-service onset of his hearing loss and tinnitus as credible.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any question cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why such question cannot be answered.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

2.  After completion of the above, the AOJ should readjudicate the appellant's claim for service connection for bilateral hearing loss and tinnitus.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


